1. Proposal for a decision (
(FR) Mr President, we wish the following phrase to be added to point A:
'as well as on the developing countries', so that this reads 'to analyse and evaluate the extent of the social, economic and financial crisis, its impact on the Union and its Member States, as well as on the developing countries'.
Mr President, we also want to include a reference to 'development cooperation' so the sentence reads: 'To analyse and evaluate the current implementation of Community legislation in all the areas concerned, including development cooperation'. We thought that the developing countries' point of view was not reflected within the mandate.